Title: To Benjamin Franklin from Richard Price, 30 September 1772
From: Price, Richard
To: Franklin, Benjamin


Dear Sir
Newington-Green Sept 30th 1772
I have Sent you enclosed Dr. Priestley’s letter to you, together with another which I received from him last night. Indeed I don’t know whether to be glad or Sorry on account of his rejection of Lord Shelburne’s proposal. I love him and am heartily concerned for him and wish he was better provided for.
I think myself extremely obliged to you for mentioning me to Sir John Pringle. I am afraid you will both of you be disappointed in me, Should you ever honour me in the manner you propose. My principal congregation is at Hackney. I preach there every Sunday morning at the meeting in the Gravel-Pit field near the Church, beginning at half an hour after ten. In the Afternoon I preach at Newington-Green and begin at three. Next Sunday at Hackney is Sacrament day. A member of the congregation also was buried this week. This will limit me to one Subject, and therefore you would probably hear me there to more disadvantage next Sunday than on any of the following Sundays. But I refer myself entirely to Sir John Pringle’s and your candour. Both places are so distant from your end of the town that I can hardly expect to see you. I sometimes exchange with some of my brethren in the city; but I have at present no prospect of doing this soon. Dr. Kippis you are acquainted with. He is a worthy and ingenious man of very liberal principles, and preaches pretty near you, or at Long Ditch near Crown-Street in Westminster. Dr. Amory in the afternoon, and Mr. White in the morning at the Old Jewry, Dr. Jefferies at Pinners-Hall Old Broad-Street in the afternoon and Dr. Flemming in the morning; Mr. Radcliffe in the morning and Dr. Calder in the afternoon at Poor-Jewry-Lane Aldgate; Dr. Prior in Goodman’s-Fields; Mr. Palmer both parts of the day at New-Broadstreet; Mr. Pickard at Carter-Lane near St. Pauls in the morning, and Dr. Furneaux at Clapham are all likewise preachers of Christianity on the rational plan. But the congregations of many of them are very thin, partly perhaps for this very reason.

I have not yet heard when our Club is to meet. Mrs. Price sends her best respects to you. I allways think with much pleasure and gratitude of your friendship, and am, Dear Sir, with great regard your obliged humble Servant
Richd: Price

P.S. I forgot to mention Mr. Farmer who preaches in the afternoon at Salters-Hall near the Post-office. He is one of the most admired preachers we have; but he is going to leave Salters-Hall at Christmas. He is the author of a Dissertation on miracles published two years ago; and also of an Enquiry into the account of Christ’s temptation in the wilderness; and I have just read an Essay of his in manuscript on the Demoniacs the design of which is to prove that they were only Epileptics and madmen. Dr. Foredice also is well-known.
I have read the Scheme you gave me, and think it deficient; but I will consider it farther and send you a more particular account.

 
Endorsed: Dr Price’s Directions about Prrs.
